ACCEPTED
                                                                                                14-15-00707-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                            7/8/2016 9:25:21 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                                  NO. 14-15-00707-CR
                                                                            FILED IN
ELENA ANTOINETTE                              IN THE COURT OF APPEALS
                                                            14th COURT OF APPEALS
BRADFORD,                                                               HOUSTON, TEXAS
        APPELLANT                                                     7/8/2016 9:25:21 AM
                                                                     CHRISTOPHER A. PRINE
                                             FOURTEENTH                        SUPREME
                                                                              Clerk
v.                                           JUDICIAL DISTRICT


THE STATE OF TEXAS,                           HOUSTON, TEXAS
             APPELLEE


                   MOTION FOR EXTENSION OF TIME TO
                     FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pw:suant to Rule 10.5(b), Texas Rules of Appellate Procedw:e, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of FAILURE TO REPORT CHILD ABUSE, and
   was sentenced on 8/18/2015. The trial case was styled as State of Texas v. Elena
   Antoinette Bradford, in County Court at Law #1 of Galveston County, Texas, Cause
   No. MD-348870. Appellant filed timely Notice of Appeal. The Appellant's brief
   was filed with this Court on 4/13/2016.

2. The present due date for filing the State's brief is 7/13/2016.

3. This is the State's second motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 7/27/2016.

5. The State requests this extension not for delay but because dw:ing the last thirty
   days, the undersigned attorney for the State:                    .
                                             1
      •    Completed a reply brief on Luis Eduardo Lara v. State, 14-15-00581-CR
           14-15-00582-CR 14-15-00583-CR filed on 6/1/2016

       •   Supervised a reply brief on Bretton Fox v. State, 01--15-00986-CR filed
           on 6/13/2016.

       •   Supervised a reply brief on Marcos Jimenez v. State, 01-15-00501-CR &
           01-15-00506-CR filed on 6/15/2016.

       •   Supervised a reply brief on John Davis. Campbell v. State,01-16-00131-CR
           filed on 6/16/2016.

       •   Completed a reply brief on Michael Enriquez v. State, 01-15-00893-CR
           filed on 6/17/2016.

       •   Completed a reply brief on Darryl Evans v. State, 01-15-00455-CR filed
           on 6/27/2016.

       •   Supervised a reply brief on Marshall Darnell Joshua v. State, 01-15-01060-
           CR, filed on 7/7/2016.

       • Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
         Galveston County and completed 4 post-conviction writ answers on case
         numbers: 07-CR-3271-83-1 (jesse Berry); 15-CR-1097-83-1 (james Hannington);
         12-CR-0628-83-1 (Troy Marce~; 12-CR-2884-83-1 (juan Munera-Ortega).

       • The undersigned attorney also was responsible for gathering the initial
         discovery for Marcus Shuff (10-CR-0506) & Robert Villanueva (08-CR-3051).
         Both cases are in the early stages of possible post-conviction DNA litigation.


      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until July 27,2016.




                                             2
                                 Respectfully submitted,

                                 JACK ROADY
                                 CRIMINAL DISTRICT ATTORNEY
                                 GALVESTON COUNTY, TEXAS

                                 IsI Rebecca Klaren
                                 REBECCA KLAREN
                                 Assistant Criminal District Attorney
                                 600 59 th Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel.(409)766-2355, fax (409)766-2290
                                 State Bar Number: 24046225
                                 rebecca.klaren@co.galveston. tx. us


                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 354 words.

                                        lsI Rebecca Klaren
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas


                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was emailed via eFiling e-service to Greg Russell, attorney for Appellant,

greg@gnrlaw.com on July 8, 2016.

                                               lsI Rebecca Klaren
                                               REBECCA KLAREN
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas
                                           3
                                                   AFFIDAVIT

THE STATE OF TEXAS


 COUNTY OF GALVESTON


                     Before me, the undersigned authority, on July 8, 2016, appeared Rebecca Klaren,

 who by me duly sworn did depose and state on oath the following:

                            "I, Rebecca Klaren, Attorney for the State of Texas, have read the

                     Motion for Extension of Time to File the State's Brief, and swear that the

                     information contained therein is true and correct."




                                                ~~
                                                REBECCA KLAREN
                                                Assistant Criminal District Attorney
                                                Galveston County, Texas




                     SWORN TO AND SUBSCRIBED before me onJuly 8, 2016.


  ".-:.~~II~~IIII        HEATHER GRUBEN
!~:-:.:J:)1''§. Notary Public. State of Texas
~"';:.l"f..:~j         My Commission Expires
 "'::'i,:f,\:!~~·l         May 06.2019          NOTARY PUBLIC in and for
                                                the State of Texas




                                                          4